Citation Nr: 0004987	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-06 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
low back disability.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from November 1956 to 
September 1960.

The issues of entitlement to service connection for back and 
psychiatric disabilities have been before the Board of 
Veterans' Appeals (Board) on numerous occasions, most 
recently in May 1993.  It was found at that time that new and 
material evidence had not been submitted to reopen claims of 
entitlement to service connection for low back and 
psychiatric disabilities.  The veteran has submitted 
additional evidence seeking to reopen his claims for service 
connection.  The Board notes that it is not clear if the RO 
determined in its October 1997 rating decision whether new 
and material evidence had been submitted to reopen the claims 
for service connection for a low back disability and a 
psychiatric disability.  Accordingly, the Board will address 
this matter in this decision. 

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court). 


FINDINGS OF FACT

1. By decision in May 1993, the Board denied service 
connection for a low back disability and a psychiatric 
disability.  

2. The evidence added to the record since the May 1993 
decision includes private and VA medical records, and this 
evidence, which has not been previously considered, bears 
directly and substantially on the issue of service 
connection for a low back disability.

3. The veteran's claim for service connection for a low back 
disability is well grounded.

4. The service medical records reflect treatment for low back 
complaints, and the veteran was found to have lumbosacral 
strain.  The spine was normal on the discharge examination 
in August 1960.

5. A low back disability was initially manifested some years 
after service, and the weight of the evidence fails to 
demonstrate that the current low back disability is 
related to the symptoms the veteran experienced during 
service.

6. Service connection is in effect for sinusitis and keloid 
scar of the right upper arm. 

7. The evidence added to the record with respect to the claim 
for service connection for a psychiatric disability on a 
secondary basis is cumulative of the evidence previously 
considered and is not so significant that it must be 
considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1. The evidence received since the May 1993 Board decision 
which denied service connection for a low back disability 
is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2. The veteran's claim for service connection for a low back 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3. A low back disability was not incurred in or aggravated in 
service.  38 U.S.C.A. §§ 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.303(b) (1999).

4. The evidence received since the May 1993 Board decision 
which denied service connection for a psychiatric 
disability is not new and material.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

5. The May 1993 decision of the Board denying service 
connection for a psychiatric disability is final and the 
claim is not reopened.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Court has held that the Department of Veterans Affairs 
(VA) is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and 
readjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final 
disallowance of the claim is the May 1993 Board decision.  38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Therefore, the Board 
must review, in light of the applicable law, regulations, and 
the Court cases regarding finality, the additional evidence 
submitted since its May 1993 decision.  In order to do so, 
the Board will separately describe the evidence which was 
before it at that time and the evidence presented since the 
May 1993 determination.  The prior evidence of record is 
vitally important in determining newness and materiality for 
the purposes of deciding whether to reopen a claim.  Id.


I. Whether New and Material Evidence 
Has Been Submitted to Reopen a Claim 
for Service Connection for a Low 
Back Disability 

The "old" evidence 

The spine was evaluated as normal on the enlistment 
examination in October 1956.  The service medical records 
show that the veteran was seen in early April 1957 for pain 
in the right sacroiliac for one month.  He was unable to bend 
but 30 degrees.  He had dull pain into his back and left 
thigh.  An examination revealed marked tightness of the 
hamstrings, but no pain on straight leg raising.  Deep tendon 
reflexes were active with questionable weakness.  There was 
no sciatic trunk tenderness.  There was pain in the right 
sacroiliac area on lateral rotation and pressure of the hip.  
The diagnosis was to rule out root pressure.  An X-ray of the 
lumbosacral spine showed a scoliosis of the lumbar spine with 
convexity to the left.  The intervertebral spaces were fairly 
well preserved.  The sacroiliac and lumbosacral joints 
appeared to be normal.  

The service medical records also reveal that the veteran was 
hospitalized in May 1957.  He reported a gradual onset of low 
back pain which radiated into his right leg.  The veteran 
also stated that one month earlier, while sitting on a bus, 
his right leg became sore and he could not sit still.  Since 
that time, he had noted a dull ache in his back radiating 
down the posterior aspect of the right leg.  His back hurt on 
walking, prolonged sitting or standing.  An examination was 
essentially normal, except for the back and lower 
extremities.  Flexion of the back was to 60 degrees; lateral 
flexion to 20 degrees; and hyperextension was to 20 degrees.  
There was no loss of the lumbar curve and no muscle spasm.  
Straight leg raising on the right was to 30 degrees, with 
pain in the hamstrings on passive flexion of the hip with the 
leg extended.  Straight leg raising on the left was 60 
degrees, with pain in the hamstrings.  The veteran was 
treated conservatively with hip traction bilaterally, 
resulting in no appreciable change in his complaints.  He 
continued to favor his back and preventing complete flexion 
at the hip joint.  The hospital report indicates that there 
was a two month history of gradual onset of low back pain 
with radiation into the right leg.  No history of an initial 
trauma was known.  The diagnosis was chronic lumbosacral 
spine strain.  He was discharged to duty and it was explained 
to him that he was to have this back pain for some time.  The 
clinical record cover sheet reflects a diagnosis of chronic 
myositis of the lumbosacral musculature, with no known 
history of injury, onset was gradual, cause undetermined.  

On the separation examination in August 1960, the spine was 
evaluated as normal.  

The veteran was afforded a general medical examination by the 
VA in October 1960.  An examination of the musculoskeletal 
system was within normal limits.  

In a statement dated in April 1962, a private physician 
related that the veteran first had trouble with the right 
lower lumbar back with pain radiating to the right leg and 
mid thigh in "1956" in service.  It was noted that he had 
been involved in an automobile accident in June 1961.  The 
diagnosis was possible prolapsed intervertebral disc.  

Clinical records from a private physician dated from 1960 to 
1962 have been associated with the claims folder.  It was 
reported in July 1961 that the veteran had been in an 
automobile accident the previous month.  He went to a 
hospital and was told that his back was wrenched.  

In June 1962, the VA reviewed an X-ray of the lumbar spine 
taken in service in April 1960.  It was noted that it was 
negative, with slight straightening of the lordotic curvature 
compatible with muscle spasm.  

Numerous additional private medical records dated from 1963 
to 1992 have been associated with the claims folder.  It was 
reported in September 1972 that the veteran had been in a 
motor vehicle accident earlier that month, as well as being 
in a severe accident in 1964 when he hit a bridge while 
driving a car.  It was indicated that he had lumbar sprain 
with some nerve root injury, and the examiner stated that he 
assumed that the positive toe signs were from an old injury 
in 1964.  

A VA examination in December 1980 revealed that the veteran 
reported that he developed pain in the low lumbar area in 
1957.  He stated that he believed that the exercise of 
walking, marching and calisthenics placed an extra stress on 
his back.  At the time of onset of the low back pain, he also 
developed a steady radiating, sharp pain into the legs and 
great toes.  Following an examination, it was concluded that 
the veteran's primary difficulty was some spurring of the 
lumbar vertebrae, and that there was little or no evidence of 
neurologic involvement.  

Another VA examination in December 1980 shows that the 
veteran stated that he had low back pain since service, 
including pain in the lower extremities.  

Private medical records disclose that in May 1981, the 
veteran related a history of low back pain which began in 
service.

When seen by a private physician in July 1984, the veteran 
related that his back problems started in service, but that 
he could recall no particular accident or injury.  He was 
treated with traction and medication, but no definite disc 
was identified.  

When hospitalized by the VA for unrelated complaints in 
February 1985, the veteran stated that he had a history of 
chronic low back pain secondary to trauma, and a history of 
lumbosacral degenerative joint disease.  Some hospital 
records indicate that the veteran stated he had had low back 
pain since he was a child.  Additional records show that the 
low back pain began in service, and was of gradual onset, 
without a precipitating event.

A private physician reported in March 1991 that the veteran 
had a long history of back problems which dated to an injury 
in service, and that he had experienced constant pain in the 
lower back, with radiation to the right hip, thigh and leg, 
since then.  The following month the physician reviewed the 
findings of a magnetic resonance imaging and stated that it 
might very well be that the disc protrusion had been there 
all along

The May 1993 Board decision 

As noted above, by decision in May 1993, the Board concluded 
that the evidence submitted since the April 1982 Board 
decision was not new and material, and the veteran's claim 
for service connection for a low back disability remained 
denied.  In essence, the Board held that the additional 
evidence failed to establish that the veteran's low back 
disability was related to service.  



The additional evidence 

In a statement dated in October 1996, J.R.C., M.D., related 
that he had been following the veteran for some time.  He 
noted that he had reviewed the veteran's medical records, 
including service records.  He related that the records from 
service show that the veteran had been discharged from the 
hospital with a diagnosis of a strain in the lumbosacral 
spine, chronic in nature.  A description of the present 
illness noted that there was radiating pain down the 
posterior aspect of the right leg, symptoms that continued to 
plague the veteran.  Dr. C. contended that the veteran was, 
in fact, suffering from a radicular component and not a 
simple lumbosacral strain at that time.  His record since 
service was replete with similar entries.  His    subsequent 
evaluation consisted of a magnetic resonance imaging which 
revealed significant spinal stenosis and no disc herniations.  
The nature of his spinal stenosis was degenerative changes, 
disc desiccation and a congenitally narrowed canal.  The 
examiner opined that the veteran had suffered a service-
connected disability resulting from preexisting disease that 
was aggravated by service.  

The veteran was seen by another private physician in July 
1997 for an evaluation of low back pain.  The veteran's 
history was significant for injury in service.  The veteran 
stated that he had onset of severe low back pain and pain 
into the buttock and thighs after a lifting injury.  The 
veteran further related that he had intermittent symptoms of 
back pain while in service and had continued with 
intermittent symptoms of low back pain since service.  
Following an examination, the assessments were degenerative 
changes in the lumbar spine and spinal stenosis.   

By letter dated in September 1997, the RO asked Dr. C. to 
provide it with "medical evidence, if any, that you based 
your opinion on between the last treatment in service, which 
was May 23, 1957 and the automobile accident of June 30, 
1961."  

Dr. C. responded in a letter dated later that month.  He 
stated that he did not have any information regarding the 
veteran's automobile accident and only had his medical 
records from service.  Dr. C. related that it was very clear 
that the veteran was, in fact, having radiating type symptoms 
while on active duty, and that they were severe enough to 
prompt admission to a hospital and undergo a full evaluation.  
He again concluded that the veteran's disability was service-
connected, resulting from a preexisting disease that was 
aggravated by service.

Clinical records from Dr. C. dated from 1995 to 1997 have 
been associated with the claims folder.  Dr. C. noted in 
October 1996 that the stenosis was likely secondary to 
cumulative treatment and degenerative changes that were 
absent during his military career.  

In a statement dated in November 1997, Dr. C. commented that 
he knew of no mechanical low back pain that caused radiation 
down an extremity.  It was his contention that the veteran 
had a herniated disc at that time, and that, subsequently, it 
had led to an increased rate of degenerative change about the 
lumbar spine with subsequent formation of stenosis.  Hence, 
he felt that portions of the veteran's low back complaints 
were service-connected.  

In December 1997, the veteran's claims folder was referred to 
an orthopedic specialist for an opinion as to whether the 
veteran's current back disability is related to the findings 
noted during service.  The physician noted that he had 
reviewed the voluminous file.  The service medical records 
showed that the veteran had radicular symptoms while in the 
hospital, but objective findings were absent.  There were no 
complaints of back pain on the separation examination.  The 
physician indicated that the veteran had been involved in 
multiple motor vehicle accidents, including ones in 1961, 
1962, 1964, 1968, 1975 and 1996.  From the motor vehicle 
accident in 1964, the veteran apparently had a tracheostomy, 
possibly a closed head injury, and fractured ribs.  These 
injuries resulted in the veteran having back pain as well.  

The physician concluded that it was not likely that the 
veteran's overall current condition was due to a service-
connected back strain.  Certainly, the veteran likely had 
back pain in service.  However, he did not have any evidence 
of any back problem on discharge from service, and there was 
no specific traumatic event which could account for him 
developing the symptoms he was having.  "In addition, 
through his multiple psychiatric evaluations, he had 
complaints of pain in his stomach and radiating similar to 
the that (sic) in his back from age 8.  He has subsequently 
gone on to develop continued pain in his back."  It was the 
physician's opinion that, in most likelihood, the veteran's 
high level of pain was due to non-somatic problems, and that 
certainly psychological factors were laying into his back 
pain.  He also stated that it was likely that the motor 
vehicle accidents could have resulted in the veteran 
developing his back problems.  He felt that multiple factors 
accounted for his problems, the highest of which being 
psychiatric.  Therefore, it was his opinion that the 
complaints of back pain in service, followed by no further 
treatment and a normal discharge examination in 1960, 
followed by exacerbation of pain and then ultimately multiple 
treatments for this, it is likely due to his activities of 
daily living as well as his multiple accidents.  The 
physician also stated that it was unlikely that an 
examination would be of benefit to evaluate the veteran 
further.  

Analysis

In general, service connection may be granted for disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303 (1999).  In addition, if certain 
chronic diseases, such as arthritis, became manifest to a 
degree of 10 percent or more within one year after separation 
from service, service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 1991); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (1999).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of  arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Once entitlement to service connection for a disability has 
been denied by a decision of the Board, that determination is 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented which provides a basis warranting reopening the 
case.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, U.S. Vet. App. 12 Vet. App. 
209 (1999).  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Third, if the claim is well grounded, 
the Board may then proceed to evaluate the merits of the 
claim but only after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  
Winters v. West, U.S. Vet. App. 12 Vet. App. 321 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim. 

In Evans, 9 Vet. App. 273, the Court indicated that the newly 
presented evidence need not be probative of all the elements 
required to award the claim, but need only tend to prove each 
element that was a specified basis for the last disallowance.

As noted above, the veteran's claim was previously denied by 
the Board on the basis that the evidence submitted by the 
veteran was not new and material, inasmuch as there was no 
clinical evidence tending to demonstrate that a low back 
disability was related to service.  

The evidence received since the May 1993 Board determination 
includes medical records reflecting a diagnosis of spinal 
stenosis and a conclusion that it was related to service.  It 
is specifically noted that Dr. C. concluded based, in part, 
on a review of some service medical records, that the 
veteran's current symptoms involving the low back could not 
be disassociated from those he experienced in service. This 
evidence is clearly new in that it was not previously of 
record.  In addition, it obviously bears directly and 
substantially on the question before the Board, that is, 
whether the veteran has a low back disability which is 
related to service.  This evidence suggests that he does.  It 
is of such significance that it must be considered in order 
to adjudicate the claim fairly.  The Board finds, 
accordingly, that the additional evidence is new and 
material, warranting reopening of the claim for service 
connection for a low back disability.

Since the Board has determined that the evidence submitted 
with respect to the attempt to reopen the claim for service 
connection for a low back disability is new and material, the 
next question which must be resolved is whether the claim is 
well grounded.  See Elkins, 12 Vet. App. 209.  In order for a 
claim to be well grounded, there must be competent evidence 
of a current disability (a medical diagnosis); of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board concludes that a well-grounded claim exists because 
there is current medical evidence that the veteran has a low 
back disability and a physician has opined that it is due to 
service.  The next question which must be addressed is 
whether the VA's duty to assist has been met.  There is no 
indication that there are any additional records which might 
be relevant to the veteran's claim.  Accordingly, no further 
development is required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.  The Board notes that 
the veteran's representative argues that the physician who 
reviewed the veteran's claims folder for the VA should have 
examined the veteran.  However, a current examination would 
not provide any pertinent information concerning the 
relationship, if any, between the veteran's present low back 
disability and the in-service symptoms.  This fact was 
specifically noted by the orthopedist in December 1997.

Since the veteran has submitted new and material evidence 
warranting reopening of his claim, the Board must next 
consider whether the due process requirements of Bernard v. 
Brown, 4 Vet. App. 384 (1993) have been satisfied prior to 
addressing the issue of entitlement to service connection for 
a low back disability.  Bernard, 4 Vet. App. at 394. The 
Board concludes, however, that the due process requirements 
of Bernard have been met, and that the veteran will not be 
prejudiced by the Board's decision on the merits of the 
claim.  His arguments, including his testimony at a hearing, 
clearly relate to the underlying merits of the claim, that 
is, that his low back disability is related to service, and 
show that he understood the nature of the evidence needed to 
substantiate his claim on the merits.  Moreover, the 
statement of the case has informed him of the pertinent laws 
and regulations governing a decision on the merits.

In considering the entire evidence of record, there are 
several factors which are significant.  It is true that the 
veteran complained of radiating pain when he was hospitalized 
in service in May 1957.  The Board notes that the findings 
included limitation of motion of the lumbosacral, and pain on 
straight leg raising.  The Board points out, however, that 
when the veteran's records were reviewed by an orthopedist in 
December 1997, he concluded that there were no objective 
findings in service.  It was also significant that there was 
no further indication of treatment during service for 
complaints of low back pain, and the spine was evaluated as 
normal on the discharge examination in August 1960.  

The Board notes that the veteran has variously argued that 
the in-service complaints were precipitated by injury or that 
the symptoms simply developed gradually.  Clearly, the May 
1957 hospital report makes no mention of any injury.  The 
veteran's credibility is diminished by his conflicting 
accounts concerning the onset of his back problems.  

The Board acknowledges that Dr. C. concluded that the 
veteran's low back disability was aggravated by service.  It 
must be emphasized, however, that his opinion was predicated 
solely by a review of only some of the service medical 
records.  It is not even clear if he was aware of the fact 
that there were no abnormalities of the spine at the time the 
veteran was examined prior to his separation from service.  
It must also be observed that in October 1996, Dr. C. stated 
that the veteran's stenosis was probably secondary to 
treatment and degenerative changes that were not present 
during service. Thus, even the physician who has provided 
some support for the veteran's claim has undermined his own 
statements by suggesting that the low back disability was not 
related to service.  

In contrast, the opinion of the orthopedist to whom the 
claims folder was forwarded was based on a thorough review of 
the entire record.  Based on the review of the entire record, 
he concluded that it was not likely that the veteran's 
current back disability was due to a service-connected back 
strain.  The physician noted that the spine was normal on the 
separation examination and pointed out that the veteran had 
been involved in a number of motor vehicle accidents 
following service.  Given the fact that these conclusions 
were based on a review of the entire record, the Board finds 
that they are of greater probative value than the opinion of 
Dr. C.  Accordingly, the Board concludes that the weight of 
the evidence is against the claim for service connection for 
a low back disability. 

II. Whether New and Material Evidence 
Has Been Submitted to Reopen a Claim 
of Entitlement to Service Connection 
for a Psychiatric Disability

As noted above, the veteran's claim for service connection 
for a psychiatric disability has been denied by the Board on 
a number of occasions.  In the Board's April 1986 decision, 
it was noted that new and material evidence had not been 
submitted to reopen the claim.  It was also indicated that a 
psychiatric disability was not secondary to a service-
connected disability.  The most recent Board decision, in May 
1993, again found that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for a psychiatric disability.  It was indicated 
that the veteran's in-service emotional tension were 
symptomatic of a personality disorder and that an acquired 
psychiatric disability had its onset many years after 
service.  

The additional evidence 

In a letter dated in February 1992, a VA physician noted that 
the veteran had written to him that his life had been "in 
turmoil since 1957," and that he had anxiety, depression and 
chronic pain.  

VA outpatient treatment records dated from 1991 to 1992 
reflect treatment for psychiatric complaints.  The diagnoses 
included dysthymic disorder.

Service connection is in effect for sinusitis and keloid scar 
of the right upper arm.

Analysis 

The Court decisions and the laws and regulations pertaining 
to new and material evidence cited in the previous section 
are also applicable to this issue.

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1999).

As noted above, the Board points out that in its April 1986 
decision in which it was concluded that new and material 
evidence had not been submitted to reopen a claim of service 
connection for a psychiatric disability, it was also 
indicated that a psychiatric disability was not secondary to 
a service-connected disability.  

In his current claim, the Board argues that he developed a 
psychiatric disability due to his back disorder.  The fact 
remains, however, that service connection has not been 
established for any back disability.  While additional 
medical records have been submitted, these reflect treatment 
many years after service, and do not relate any current 
psychiatric disability to either of the veteran's service-
connected disabilities.  Thus, the evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 and 
Hodge, supra.  

Since the veteran's sole argument in this appeal is that a 
psychiatric disability is related to a back disability, and 
service connection is not in effect for any back disability, 
there is no basis on which the additional evidence can be 
considered to be new and material.  Therefore, the claim is 
not reopened and the Board's decision of May 1993 remains 
final.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disability 
is reopened.  

Service connection for a low back disability is denied.  

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability on a secondary basis, the appeal is 
denied.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



 

